Citation Nr: 1615492	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  11-04 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating higher than 20 percent for diabetes mellitus, type II.

2. Entitlement to an initial compensable rating for erectile dysfunction (ED).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran had active duty from February 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Montgomery, AL, which granted service connection for ED associated with the Veteran's diabetes mellitus, type II (DM II), assigning an initial noncompensable rating effective February 15, 2008, while denying a rating higher than 20 percent for DM II.  

In an October 2015 rating decision, the RO granted service connection for peripheral neuropathy of the right and left upper extremities assigning an initial evaluation of 20 percent for the left upper extremity and a 10 percent for the right extremity, effective October 8, 2015.  This rating decision also increased the 10 percent ratings in effect for the peripheral neuropathy of the left and right lower extremities to 20 percent,  also effective October 8, 2015.  In November 2015, the Veteran filed a notice of disagreement (NOD) as to the assigned effective dates and ratings.  The RO has acknowledged the Veteran's NOD; therefore, no action is required at this time.  See Letter from the RO to the Veteran, dated December 1, 2015.

In January 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge of the Board, a transcript of which is on file. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the issues on appeal before the Board at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran asserts that a 40 percent rating is warranted for DM II.  He asserts that DM II requires insulin, restricted diet and regulation of activities.  A VA examination in October 2015 found that the Veteran did not require regulation of activities.  At the January 2016 hearing, however, the Veteran and his wife indicated that his DM II had increased in severity.  In addition, the Veteran stated that his medical records showing that he was in a motor vehicle accident due to low blood glucose were not reviewed and considered as a part of the VA examination.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 6 Vet. App. at 381; VAOPGCPREC 11-95 (1995).

Regarding his claim for a compensable rating for ED, the record reflects that the Veteran was last evaluated in April 2008.  Also at the January 2016 hearing, the Veteran indicated that he had penile deformity.  Accordingly, a new VA examination is also warranted reassessing the severity of this disability.

Further, the most recent VA treatment records associated with the claims folder are dated in February 2008.  The Veteran has reported receiving more recent and ongoing treatment through VA.  See VA Form 9, dated February 19, 2011.  Therefore, his updated records must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete treatment records from the VA medical center in Birmingham, AL, dated from February 2007 to December 2007 and from February 2008 forward.
 
2. Thereafter, schedule the Veteran for a VA examination to assess the current severity of diabetes mellitus.  The claims folder, including a copy of this remand, must be sent to the examiner for review.  The examination report should indicate that the claims file was reviewed.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with this condition.  

The examiner should provide an opinion as to whether or not the Veteran's diabetes mellitus requires regulation of activities.  Regulation of activities is defined as avoidance of strenuous occupational and recreational activities.  The examiner is also asked to indicate if the Veteran's diabetes requires hospitalization, and the number of visits per month the Veteran is required to see a diabetic provider.

A rationale for any opinion offered is requested. If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.

3. Schedule the Veteran for a VA genitourinary examination to assess the current severity of his service-connected erectile dysfunction.  All indicated tests and studies shall be conducted.  The claims folder, including a copy of this remand, must be sent to the examiner for review.  The examination report should indicate that the claims file was reviewed.  

The examiner shall report the current severity of the Veteran's erectile dysfunction and any and all manifestations thereof, to include loss of erectile power and/or penile deformity.

A rationale for any opinion offered is requested. If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims for higher ratings for diabetes mellitus and erectile dysfunction.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



